
	
		I
		112th CONGRESS
		1st Session
		H. R. 3339
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Davis of Kentucky
			 (for himself, Mr. Doggett,
			 Mr. Issa, Mr. Lewis of Georgia,
			 Mr. Herger,
			 Mr. Nunes,
			 Mr. Tiberi,
			 Mr. Reichert,
			 Mr. Boustany,
			 Mr. Price of Georgia,
			 Ms. Jenkins,
			 Mr. Paulsen,
			 Mr. Marchant,
			 Mr. Berg, Mrs. Black, Mr.
			 Reed, and Mr. Lankford)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish consistent requirements for the electronic
		  content and format of data used in the administration of certain human services
		  programs under the Social Security Act.
	
	
		1.Short titleThis Act may be cited as the
			 Standard Data and Technology
			 Advancement Act or the Standard DATA Act.
		2.Data
			 standardization for improved data matching
			(a)In
			 generalPart A of title XI of
			 the Social Security Act (42 U.S.C. 1301–1320b-25) is amended by inserting after
			 section 1121 the following:
				
					1121A.Data
				standardization for improved data matching
						(a)Standard data
				elements
							(1)DesignationThe head of the department or agency
				responsible for administering a provision of title III, IV, IX, XII, XVI, or
				subtitle A of title XX, or section 511, shall, in consultation with an
				interagency work group established by the Office of Management and Budget and
				considering State perspectives, by rule, designate standard data elements for
				any category of information required to be reported under the provision of
				law.
							(2)Data elements
				must be nonproprietary and interoperableThe standard data
				elements designated under paragraph (1) shall, to the extent practicable, be
				nonproprietary and interoperable.
							(3)Other
				requirementsIn designating standard data elements under this
				subsection, the Secretary shall, to the extent practicable,
				incorporate-—
								(A)interoperable
				standards developed and maintained by an international voluntary consensus
				standards body, as defined by the Office of Management and Budget, such as the
				International Organization for Standardization;
								(B)interoperable
				standards developed and maintained by intergovernmental partnerships, such as
				the National Information Exchange Model; and
								(C)interoperable
				standards developed and maintained by Federal entities with authority over
				contracting and financial assistance, such as the Federal Acquisition
				Regulatory Council.
								(b)Data standards
				for reporting
							(1)DesignationThe head of the department or agency
				responsible for administering a provision of law referred to in subsection
				(a)(1) shall, in consultation with an interagency work group established by the
				Office of Management and Budget, and considering State government perspectives,
				by rule, designate data reporting standards to govern the reporting required
				under the provision of law.
							(2)RequirementsThe
				data reporting standards required by paragraph (1) shall, to the extent
				practicable—
								(A)incorporate a
				widely accepted, non-proprietary, searchable, computer-readable format;
								(B)be consistent with
				and implement applicable accounting principles; and
								(C)be capable of
				being continually upgraded as necessary.
								(3)Incorporation of
				nonproprietary standardsIn designating reporting standards under
				this subsection, the Secretary shall, to the extent practicable, incorporate
				existing nonproprietary standards, such as the eXtensible Business Reporting
				Language.
							.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on October 1, 2012, and shall apply with
			 respect to information required to be reported on or after such date.
			(c)Conforming
			 repealEffective on the date
			 of the enactment of this Act, section 105 of the Child and Family Services
			 Improvement and Innovation Act (Public Law 112–34) is repealed.
			
